 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDdo not 'constitute a single" employer within the meaning of-the-Act.Accordingly, as all'of McCullough's services during the past year wereperformed locally for Lucky Star, which in turn, sold its entire out-put to Ruberoid within the State of Colorado, we- find that'cCul-lough's operations are twice removed from interstate commerce anddo not meet the Board's present "jurisdictional standards for assert-ing jurisdction.3We shall, therefore, dismiss the petition insofaras it pertains to McCullough.1,"_,'2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of Lucky Star Roofing Products Corp. within themeaning of Section 9 (c) (1) and Section 2 (6). and (7), of the Act.4-We find the following employees of Lucky Star Roofing Prod-ucts Corp. at its plant located at 156 W. 56 Avenue, Denver, Colorado,constitute a unit appropriate for the purposes, of collective bargainingwithin the meaning of Section 9 (b) of the Act:All -production and maintenance employees, including warehouseemployees, but excluding office clerical employees, guards, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]The Board dismissed the petition as to John C. McCullough.]3 BrooksWood Products,107 NLRB 237,at 238;McDonald, 'McLaaghtin&Deane—110 NLRB 1340, at 1341;W. A.Swanson LoggingCo, et at.,111 NLRB 495.Consolidated Coppermines CorporationandInternational UnionofMine,Mill and Smelter Workers,Independent,PetitionerandTeamsters Local 533, International Brotherhood of Team-sters, Chauffeurs,Warehousemen&Helpers of America, AFL,and International Union of Operating Engineers,Local 3, AFL,and Hod Carriers,Construction and General Laborers'Union,Local 169,AFL, Joint Petitioners.Cases Nos. 20-RC-2846 and20-RC-2864. October lO,1955DECISION AND DIRECTION OF ELECTIONUponseparatepetitions duly filed under Section 9 (c) of the- Na-tional LaborRelationsAct, a hearing was held in these consolidatedcases1before Shirley N. Bingham, hearing officer.ThehearingThe Petitioner objected at the hearing to the consolidation of these cases, on theground that it was improper for the three labor organizations designated as the JointPetitioners to seek to represent the employees involved herein as a single representative.The Board has consistently held thattwo or ,mord labor organizations may appropriatelybargain as a joint representative.Sachs-Lawlor Company,112 NLRB 507,,at,footnote 2.Accordingly,we find no merit in this objection.114 NLRB No. 66. CONSOLIDATED COPPERMINES' CORPORATION,325,officer's rulings made at the hearing are free from prejudicial- errorand are hereby affirmed.Upon the entire record in these cases, the Board finds:1.The Employer is engaged in commerce within the,, meaning ofthe Act.-2.The labor organizations . involved claim to represent certainemployees of the Employer.-3.A question affecting commerce exists concerning the representa-tion' of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The parties agree generally as to the appropriateness of a pro-duction and maintenance unit at the Employer's Kimberly, Nevada,mine, excluding office clerical and technical employees, guards, pro-fessional employees, and supervisors.2They disagree, however, as tothe unit placement of samplers, assay office helpers, the warehouseman,and the clerk in the mechanical department. . The Employer wouldexclude all the foregoing employees; the Petitioner would include the'first 3 classifications, but apparently would exclude the clerk in the-mechanical department; and the Joint Petitioners would exclude the'first 2-classifications, but would include the others.Since 1950 there,has been no history of collective bargaining involving these employees.'The samplers are employed in the 'engineering department, underthe supervision of the chief engineer; the assay office helpers are em-'ployed in the assay office, under the supervision of the chief chemist.A high school education is a prerequisite for employment as either asampler or an assay office helper.During the earlier bargainingperiod the engineering and assaying employees were excluded fromthe bargaining unit 4 and, except for the samplers and assay office help-ers, the parties have agreed to exclude all employees in the engineeringdepartment and in the assay office.Under the immediate direction of the senior samplers, the samplerscollect samples of rock from areas where mining operations are beingconducted or are contemplated; prepare the samples for chemicalanalysis; and when necessary because of the unavailability of assayoffice employees-about 3 or 4 times a day-perform chemical analysesto determine the ore content of the samples.They must also be able todifferentiate, by visual observation, between potentially ore-bearingand other kinds of rock.They can perform the required chemical2 The stipulated inclusions and exclusions are set forth,respectively,on Appendices Aand B,attached hereto3For a number of years prior to 1950,the Employer engaged in mining operations inthe Kimberly, Nevada,area, duimgthe latterpoition of that period,the Employer'semployeeswererepresented for purposes of collective bargaining.Fiom 1950'until July1955,when the Employer resumed mining operations on its ownaccount,the Employer'smining operationswereconducted by independent contractorsSince 1950,the Employerhas not been a party to a collective-bargaining agreement affecting employees at thisl'o5ea hon'SeeConsolidated Coppermines Corporation,48 NLRB 1274,at 1277. 326DECISIONSOF NATIONALLABOR RELATIONS BOARD'analyses with about 4 months' on-the-job training, and can learn visualdifferentiation with from 2 to 3 weeks' training.On the basis, ofchemical analyses, and price and cost information furnished by'thechief engineer, the samplers determine whether the material beingworked is ore or waste and, accordingly, whether or not operationsshould be moved to a different location.The assay office helpers prepare samples for chemical analysis; as-sist the assayers in performing chemical analyses; and, when so di-rected by the chief chemist, perform the same kind of chemical analysesas is performed by the samplers,supra.The results of the assay officehelpers' analyses are recorded for the information of the chief chemist.The line of progression for an assay office helper is to-the position,ofassayer, a position requiring more extensive technical knowledge.Asnoted above, assayers are excluded from the unit by agreement of theparties.The Employer and the Joint Petitioners contend, and the Pe-titioner denies, that the samplers and assay office helpers are technicalemployees.It is clear, on the basis of the foregoing facts, that thesamplers and assay office helpers, although apparently not_ so skilledas others in their departments, are nevertheless part of separatelysupervised groups of employees engaged in technical functions whichdiffer materially from the duties of the Employer's production andmaintenance employees.As their duties and interests therefore allythem more closely with technical employees who are excluded fromthe unit than with employees who are included, we shall exclude thesamplers and assay office helpers from the Unit .5Under the supervision of the parts manager, the warehouseman,working in the warehouse, performs all clerical work related to thepurchasing, storing, and dispensing of supplies for the Employer-owned Kimberly, Nevada, townsite, including physically checking in-coming supplies against invoices and freight bills.He also directs thewarehouse laborers in dispensing supplies, upon requisition; may him-self occasionally dispense supplies; and may recommend to the partsmanager the employment or discharge of warehouse laborers.How-ever, the record fails to establish that his direction of the warehouselaborers is other than routine and it appears that his employment anddischarge recommendations are subject to independent investigation.In addition, he orders supplies requisitioned by other departments;however, except for supplies ordinarily carried in stock, all purchaseorders must first be approved by the superintendent of operations orthe, parts manager.On the basis of the foregoing, we find that thewarehouseman is not a supervisor.6We find, rather, in agreement5 SeeInternational Smelting and Refining Company, Raritan Copper Works,106 NLRB223, at 226.6 Potomac Electric Power Company,111 NLRB 553. CONSOLIDATED- COPPERMINES CORPORATION --327with the contention of the labor organizations, that he is a plant clericalemployee, such as the Board customarily includes in a production andmaintenance unit.'Accordingly, we shall include the warehousemanin the unit.The clerk in the mechanical department, under the supervision ofthe master mechanic, maintains all mechanical department records, in-cluding equipment inventory records, repair and preventive main-tenance time and expense records, and employees' timecards.The in-formation for such records is obtained primarily, from daily reportssubmitted by the mechanical department employees,, and from recordsreflecting requisitions of parts. In addition, he performs other cleri-cal duties as directed by the master mechanic.Although this clerkpresently works in an office located,,in the warehouse, he will even-tually be transferred to an office in the-mechanical, department shop.On the basis of these facts we find, in agreement with the Joint Pe-titioners, that the clerk in the mechanical department is'a plant clericalemployee."We shall therefore include him in 'the unit.Accordingly, on the basis of the foregoing and the entire' record,we find that all production, and maintenance employees at the Em-ployer'sKimberly, Nevada, mine, including the warehouseman, theclerk in the mechanical department, and the employees listed on Ap-pendix A, but excluding samplers, assay office helpers, the employeeslisted on Appendix B, office clerical and technical employees, profes-sional employees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication.]9 FtltroI Corpotatwn,109 NLRB 1071, at 10748Mc Quay, Incorporated,107 NLRB 787.APPENDIX ASTIPULATED INCLUSIONS IN UNITOffice :JanitorWarehouse :Warehouse LaborersChurn Drill Department :DrillersDrill HelpersMechanical Department :MechanicsWeldersPlumbersPipefittersMechanical Dept.-ContinuedTire RepairmenGreasemenLaborerElectrical Department :ElectriciansSurface Department :Carpenter LeadmanCarpentersSurface Cat OperatorsTruckdriversLaborers 328DECISIONS OF NATIONAI:-:LABOR` RELATIONS_BOARD,_QTemporary T "rack Gang:-'Track Gang Boss--LaborersMining Department :Powder LeadmanJackhammermanPowdermanPowder TruckdriverCompressor TruckdriverPowder LaborersMining Dept.=ContinuedWater Truckdrivers'Blast Hole DrillersBlast Hole Driller's HelperShovel OperatorsOilersCrane EngineerPit Cat OperatorsEuclid Drivers1The parties agreed to include these employees in the unit if they are still employed atthe time of the electionAPPENDIX BSTiruLATED EBCLUSIONs FROM UNITSuperintendent of OperationsEngineering Department :Chief EngineerEngineersSenior SamplersDraftsmanGeology DepartmentChief GeologistGeologistsMetallurgical Department :MetallurgistAssay Office (Lab.) :Chief ChemistAss't. Chief ChemistChemistAssayersOffice :Chief ClerkAccountantChief Timekeeper1Office-ContinuedManager's SecretaryTypistsWarehouse:Parts ManagerChurn Drill Department :Drill ForemanMechanical Department :Master MechanicRepair ForemanGarage BossElectrical Department :Chief ElectricianSurface Department :Surface ForemanMining Department :Pit SuperintendentPit ForemanShift ForemenMine ClerkMassey-Harris-Ferguson,Inc.andGeneral Drivers,Chauffeurs& Helpers, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen&Helpers of America,Local'886, AFL.Case No. 16-CA-782. October 11, 1955DECISION AND ORDEROn May 31, 1955, Trial Examiner John C. Fischer issued his,Inter-mediate Report in the above-entitled proceeding, a copy of which is114 NLRB No. 70.